Citation Nr: 0427731	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had essentially continuous active service from 
October 1967 to May 1973.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran provided testimony before a Veterans Law Judge in 
February 2001.

In a decision in May 2001, the Board denied entitlement to 
service connection for perforation of the left tympanic 
membrane, chronic dermatological disorder, chronic 
respiratory disorder and held that new and material evidence 
had not been submitted to open the veteran's claim of 
entitlement to service connection for a chronic low back 
disorder.  The Board remanded the case on the issues shown on 
the front page of this decision.

The Judge before whom the veteran had testified signed the 
May 2001 Board decision.  Since then, the Judge has left the 
Board.  Ordinarily in such a case, as stated in 
correspondence from the Board to the veteran, a veteran 
should be asked whether he wishes to have another hearing.  
However, in this case, and with regard to several issues, 
numerous attempts have been made to reach the veteran by 
mail, without results; much of such correspondence has been 
returned as undeliverable.  In other instances, the prison 
system has indicated that mail cannot be forwarded from his 
last identified address to his current residence, and the 
veteran has not provided a new post-prison address, in the 
event that he is not any longer incarcerated.  In still other 
instances, VA employees or others actually went to the home 
location cited and found on at least one such occasion that 
the apartment was vacant and there was no forwarding address 
of record.

In various cases before the United States Court of Appeals 
for Veterans Claims (the Court) including some when a veteran 
was incarcerated, it has held that it is well-established 
that it is the claimant's responsibility to keep VA advised 
of his whereabouts in order to facilitate the conduct of 
medical (or other) inquiry.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The Court has consistently held that the "duty to 
assist is not a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Moreover, given the nature of the decisions rendered in the 
decisions herein, the Board does not find that there has been 
any significant impingement on his due process since he was 
able to fully and credibly testify on the issues at the time 
of the prior hearing, and that testimony is of record in the 
transcript which is in the file.   


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issues at this time.

2.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during both his 
tours in Vietnam from March 15, 1968 to March 24, 1969, and 
from June 13, 1970 to March 19, 1971; including during the 
Tet Counter Offensive, Phases IV and V in 1969 as an ammo 
handler and military truck driver including at Pleiku and An 
Loc. 

3.  The veteran's experiences are partly corroborated by unit 
and other pertinent military history and his service records 
are not inconsistent therewith.  

4.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, including that diagnosed as 
PTSD, is a result of the veteran's Southeast Asia service.

5.  The veteran does not now demonstrate bilateral defective 
hearing according to VA standards.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2003).

2.  Bilateral defective hearing was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
Additional development would be possible and might be helpful 
to his case.  The veteran has indicated that he is aware of 
what is required in the way of evidence and to a great extent 
has provided collateral documentation to support certain 
alleged stressors.  The Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of the issues at present without 
detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Although service records are very limited, and although the 
veteran expressed many complaints at his two separation 
examinations, otherwise there were no complaints of, 
diagnosis of or treatment for any mental disorders reflected 
in the service medical records.  

The veteran's service personnel records demonstrate that he 
was trained in the infantry, qualified as sharpshooter on M-
14 and marksman on the M-16, and in overseas service, he 
twice served in Vietnam and once in Germany.  His military 
occupational specialty is shown as ammo handler, military 
truck driver, cook and kitchen supervisor.  

He has been certified as having been in Vietnam from March 
15, 1968 to March 24, 1969; and from June 13, 1970 to March 
19, 1971; including during the Tet Counter Offensive, Phases 
IV and V in 1969 during which time he received the Good 
Conduct Medal and apparently had only one significant episode 
of discipline, the detailed nature of which is not recorded.  
Service records show that once he returned CONUS to Ft. 
Carson, he had several problems with discipline such as being 
away without leave, allegedly to handle family financial 
problems and on one occasion, reportedly not having money to 
return to base; he eventually left the service.

Clinical records since service are not available from several 
cited caregivers.  A search by the RO for such records 
resulted in responses to inquiries that these records would 
no longer be available.  The fact that the records may have 
existed is not controverted.

However, from the mid-1990's the veteran was seen for a 
number of organic complaints and there is some suggestion of 
mental health issues to include what was described as 
personality disorder and possible PTSD symptoms.

The veteran has been incarcerated on a number of occasions 
for a variety of incidents, both before and since service.

On VA psychiatric evaluation in June 1996, an extensive 
history was recorded.  He had worked as a porter before 
service.  On going to Vietnam, the veteran said he served in 
Pleiku and pulled the lanyard on an 8" gun while with the 6th 
of the 14th Artillery, 1st Field Forces.  He stated that he 
carried a weapon (a 45 caliber) but did not see combat except 
for a couple of "hip shoots" when the unit moved forward 
several kilometers so that the guns would fire inside 
Cambodia.  He said that whenever they moved in that manner, 
they would end up having to shoot Vietcong.  He also worked 
as a cook with the 1st Air Cavalry and was in the areas of 
Phuoc Vinh and An Loc where he carried an M-14.  He said that 
on May 15, 1968, he was in Pleiku when a shell hit an ammo 
dump; he was no more than a few feet away when he saw and 
heard the explosion.  He saw another soldier get hit by a 
canister in the head and he later died.  He stated that he 
backed away from the explosion and remained unhurt himself.  

The veteran described his current symptoms in detail to 
include awakening disoriented twice a night, a phenomenon 
that had been going on ever since he got back from Vietnam.  
He said that he had initial insomnia and would not be able to 
fall asleep readily.  He had liked the landscape in Vietnam 
and had moved to his area of California because the greenery 
and rolling hills reminded him of spots in Vietnam.  He said 
he was angry about everything, and would become violent.  He 
fantasized about making bombs and hurting those who had 
wronged him, but said he had never acted thereon.  He had had 
a flea market where folks trespassed, and this angered him, 
but he no longer dealt with people and was able to cope 
better.  He stated that he was afraid that if he did not 
avoid people, he would get mad and lose control.  He would 
get depressed and said he had tried suicide once in the 
1970's.  The examiner concluded that he had alcohol 
dependence, opioid and amphetamine dependence and an 
antisocial personality disorder.  His current Global 
Assessment of Functioning (GAF) score was at 50.

Clinical records from 1996 show a history of exposure to 
incidents in service from which he was having flash anger, 
nightmares, night sweats, and intrusive thoughts as well as 
mistrust of people, especially authority figures.  He was 
noted to have little or no support system and had used drugs 
and alcohol to stop the thoughts and dreams about Vietnam.  
The examiner diagnosed symptoms of PTSD as well as 
polysubstance abuse.

At the hearing in February 2001, the veteran testified that 
for 5-6 years, he would awaken out of a dead sleep thinking 
he was in a mortar attack.  He said that he had been seen in 
San Quentin in the mid-1990's for what the psychiatrist 
thought was delayed stress but he did not know if he had so 
diagnosed.  Tr. at 9.  He stated that he had first seen a 
psychiatrist in 1973 after he had beaten up his wife in his 
sleep and had problems sleeping himself.  He had also jumped 
out a window and kept seeing a helicopter light shining in 
his house.  Tr. at 12.  When asked about PTSD stressors, he 
referred to a specific incident at An Loc on May 15,1968 when 
they took a lot of sniper fire, like usual, and there was an 
ammo pit explosion.  Tr. at 13-14.  He reported that he had 
also been in circumstances where they pulled a lot of sniper 
fire in his second tour in-country as well as with the 1st 
Cavalry.  Tr. at 15.   He named one of the areas where they 
had done raids but was unable to spell it but said what it 
sounded like.

Pursuant to the Board's remand, it was certified by USASCRUR 
that with regard to the pertinent units, namely the 6th 
Battalion, 14th Artillery (6th Bn., 14th Arty), the history 
documents showed that the veteran's unit of assignment had 
the following experiences: July 11-14, 1968, the unit 
conducted four artillery raids in the vicinity of Old Plei 
Djereng and Duc Co air strip, southwest of Pleiku.  On 
October 31, 1968, they were credited with 20 North Vietnamese 
Army (NVA) killed in action, 40 wounded in action and 
striking two boats.  USASCRUR noted the veteran's allegations 
about the ammo dump and canisters having killed a soldier, 
and operation reports for the periods in question.  The 
record showed that a rocket attack was made against the 
Pleiku area on June 5, 1968 and it received a mortar attack 
on July 14, 1968.  They had been unable to research the unit 
of his second Vietnam assignment.

An extensive VA psychiatric evaluation was undertaken in 
October 2003.  The entire report is in the file.  The 
examiner concluded that the veteran was probably manifesting 
an underlying personality problem but also experiencing PTSD, 
and assigned a GAF of 50.

Analysis

The clinical records show that numerous physicians including 
both private and VA have predominantly diagnosed the 
veteran's psychiatric disability as being due to PTSD.  There 
is also some suggestion of prior alcohol and drug abuse, and 
an underling personality disorder, but these would not 
exclude the presence of PTSD as a result of service.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Vietnam experiences during two tours, 
and data in support thereof, have been both entirely 
consistent and credible.  We appreciate the cooperation of 
the military and others in documenting the given combat 
circumstances in 1968-9 in the unit to which he was assigned 
as well as collateral data with regard to the unit involved.  
This documentation is probably not as complete as it might 
be, but it is certainly not inconsistent with and is, on 
retrospect, seen by the Board as entirely capable of 
corroborating his assertions in that regard.  It is noted 
that certain stressors have been specifically confirmed by 
the agencies responsible for such.

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam Era service.  While some of his official 
service documentations may not necessarily place him in 
"traditional" regimented combat structures, i.e., when he was 
a cook and kitchen supervisor, he was otherwise assigned as 
an ammo handler and military truck driver, both of which may 
well have placed him into combat and other circumstances 
known to have existed at that time, certainly took him into 
harm's way.  His unit was in the Pleiku and An Loc areas 
which were quite closely combat related, were often under 
fire, and certainly bore the deadly results of incoming 
ordnance causing grievous harm to personnel and property.  It 
is noteworthy that he was documented to have served in areas 
at specific times when such combat-like situations often 
occurred, and that related stressors were not only entirely 
possible but often quite probable.  He states that these 
circumstances were of a certain nature which are entirely 
compatible with combat, and those which were not actual 
combat-related, were of significant trauma in his life; this 
is entirely credible.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
It is also entirely credible that some of the other personal 
documented experiences he had concurrent with that service 
may well have contributed to his stress, as he and physicians 
have opined.  All in all, the Board is convinced by the 
credible evidence of record that the veteran's service was, 
in part, consistent with combat, and as such, his own 
offering of stressors must be taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA and private physicians have repeatedly included a 
diagnosis of PTSD.  Those expert examiners have indeed 
attributed his PTSD to his service in Southeast Asia and the 
stressors he has claimed as a result thereof.  

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's acquired psychiatric 
disorder, currently predominantly diagnosed as PTSD, is 
reasonably the result of his Vietnam service, and service 
connection is in order.  

Defective Hearing
Special Criteria

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In general, hearing loss is to be considered an acquired 
disability subject to service connection when at the 
conversational voice levels.

Factual Background and Analysis

On the veteran's entrance examination, in September 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
15
15
10
15
0

On a separation examination dated in December 1972, the 
veteran said he had had hearing loss and ear problems.  It 
was noted that he had had a broken ear drum.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
NA
0
LEFT
20
10
0
NA
0

On a further separation examination in February 1973, he 
again said that he had had ear trouble and hearing loss.  The 
examiner noted that he had a history of a perforated ear 
drum.  On the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
NA
20
LEFT
20
20
20
NA
20

The veteran has alleged that he was exposed to 8-inch guns 
and 175mm. cannons in the field.  The Board acknowledges that 
he was in all probability exposed to acoustic trauma in 
service.  

He has service connection for a perforated tympanic membrane 
in the right ear.

Reports of hearing tests from service until recently are not 
of record.

On VA audiometric examination in November 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
15
LEFT
25
10
15
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The audiologist concluded that his hearing was within normal 
limits in both ears.

Accordingly, although the veteran may well have been exposed 
to noise in service, it is noted that he already has service 
connection for a unilateral tympanic membrane perforation.  
In fact, as he has described, he may very well have trouble 
hearing certain sounds, paticularly those that are high 
pitched and above the conversational voice levels.  However, 
absent current evidence of defective hearing as mandated by 
the regulations by which the VA is to be guided, service 
connection is not reasonably warranted.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is granted.

Service connection for bilateral defective hearing is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



